84380: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








22-13569: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 84380


Short Caption:STANLEY (OSCAR) VS. DIST. CT. (STATE)Court:Supreme Court


Related Case(s):39775, 45079, 66827, 66827-COA, 67213, 67213-COA, 68298, 68298-COA, 72075, 72075-COA, 83420, 83420-COA


Lower Court Case(s):Clark Co. - Eighth Judicial District - C180446Classification:Original Proceeding - Criminal - Proper Person Writ Petition


Disqualifications:Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Replacement:Chief Justice Parraguirre for Justice Hardesty<br/>Justice Hardesty for Chief Justice ParraguirrePanel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:How Submitted:








+
						Party Information
					


RoleParty NameRepresented By


PetitionerOscar Art Stanley
					In Proper Person
				


Real Party in InterestThe State of NevadaAlexander G. Chen
							(Clark County District Attorney)
						Aaron D. Ford
							(Attorney General/Carson City)
						


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark





Docket Entries


DateTypeDescriptionPending?Document


03/16/2022Filing FeePetition Filing Fee Waived.  Criminal. (SC)


03/16/2022Petition/WritFiled Proper Person Petition for Writ of Mandamus/Prohibition. (Exhibits attached) (SC)22-08337




03/16/2022MotionFiled Proper Person Motion to Appoint Counsel. (SC)22-08338




03/16/2022MotionFiled Proper Person Motion.  Application to Proceed In Forma Pauperis. (SC)22-08340




03/16/2022Notice/OutgoingIssued Notice to Provide Proof of Service. Due date: 7 days. (SC)22-08342




04/04/2022Order/ProceduralFiled Order to File Proof of Service. To date, no proof of service has been filed.  Accordingly, petitioner shall have 7 days from the date of this order to file and serve proof of service.  Failure to comply with this order may result in the dismissal of this writ proceeding. (SC)22-10343




04/04/2022Notice/IncomingFiled Proper Person's Proof of Service. (SC)22-10392




04/18/2022Notice/IncomingFiled Proper Person Appellant's Notice of Motion Directing the High Courts to Correct Dates of Compliance.  (SC)22-12175




04/28/2022Order/DispositionalFiled Order Regarding Motions and Denying Petition for a Writ of Mandamus/Prohibition.  Appellant has filed a motion requesting the appointment of appellate counsel.  The motion is denied.  This court takes no action on appellant's motion to proceed in forma pauperis for this appeal.  The filing fee has already been waived.  "ORDER the Petition DENIED."  fn1[We take no action as to petitioner's notice filed on April 18, 2022.]  RP/JJH/LS  (SC)22-13569




05/23/2022RemittiturIssued Notice in Lieu of Remittitur. (SC)22-16206




05/23/2022Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed. (SC)



Combined Case View